DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 9 are amended. Claim 3 is cancelled.
Claims 1, 2, and 4-11 are pending for examination below. 

Response to Arguments
Applicant’s arguments and amendments filed 08 March 2021, with respect to the rejection(s) of claims 1-11 over Stone and Weber Engineering Corp., Bourane, and Ward have been fully considered and are persuasive. Stone and Weber Engineering Corp. Bourane, and Ward do not teach that the hydrocarbon feed is a pyrolysis oil from plastic waste, as in newly amended claims 1 and 9. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments.
Applicant's arguments filed 08 March 2021 with regard to the rejection over claims 1, 3, 6, and 7 over Ramamurthy have been fully considered but they are not persuasive.
Applicant argues on page 4 of the remarks that the Ramamurthy reference does not teach the use of a solvent to produce a pretreated feed having a reduced content of fouling components.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 2, the claim recites “wherein the hydrocarbon steam cracker feed comprises hydrowax, hydrotreated vacuum gas oil, gasoil, slackwax, or mixtures thereof.” However, claim 1 as amended already recites that the hydrocarbon steam cracker feed comprises “pyrolysis oil from plastic waste”. Within the specification, these feeds are two separate embodiments with no indication they can be used .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramamurthy et al. (US 2019/0177626).
With regard to claim 1, Ramamurthy teaches a process for producing olefins and aromatics from plastics by steam cracking (paragraph [0001]), where the process comprises the following steps:
a) conversion of plastics comprising PVC to a liquid hydrocarbon by pyrolysis (paragraph [0027]) and hydroprocessing (paragraph [0057]) where the treated hydrocarbon stream comprises less than 10 ppm chloride (paragraph [0066]).
b) aromatic extraction (solvent extraction) of the hydroprocessed feed before steam cracking, where the aromatics extraction minimizes coke formation (fouling) in the steam cracker and maximizes recovery of valuable aromatics (paragraph [0103]).
b) steam cracking the hydrotreated stream to produce olefins (paragraph [0100], column 2). 
	The aromatics are considered to be fouling components that cause fouling throughout the steam cracker and therefore read on fouling components that cause fouling in preheat, convection, and radiant sections of a steam cracker. 
	Alternatively, while Ramamurthy does not specify that the coke formation (fouling) would happen in preheat, convection, and radiant sections of a steam cracker, because Ramamurthy teaches a similar method of solvent extraction for removing similar coking (fouling) components from a similar feed to a steam cracker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the coking (fouling) components of Ramamurthy would cause fouling in the preheat, convection, and radiant sections of a steam cracker as claimed, absent any evidence to the contrary. 
With regard to claim 6, Ramamurthy teaches removing coking (fouling) components which are aromatics (paragraph [0103]). While Ramamurthy does not specifically teach that the aromatics cause fouling in a transfer line exchanger, because Ramamurthy teaches a similar method of solvent extraction for removing similar fouling components from a similar feed to a steam cracker, one of ordinary skill in the art would reasonably conclude that the fouling components of Ramamurthy would also cause fouling by condensing in a transfer line exchanger as claimed, absent any evidence to the contrary.
Claims 9-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramamurthy et al. (US 2019/0177626) as evidenced by Banerjee (Thermal Processing of Hydrocarbons).
With regard to claim 9, Ramamurthy teaches a process for producing olefins and aromatics from plastics by steam cracking (paragraph [0001]), where the process comprises the following steps:
a) conversion of plastics comprising PVC to a liquid hydrocarbon by pyrolysis (paragraph [0027]) and hydroprocessing (paragraph [0057]) where the treated hydrocarbon stream comprises less than 10 ppm chloride (paragraph [0066]).
b) aromatic extraction (solvent extraction) of the hydroprocessed feed before steam cracking, where the aromatics extraction minimizes coke formation (fouling) in the steam cracker and maximizes recovery of valuable aromatics (paragraph [0103]).
b) steam cracking the hydrotreated stream to produce olefins (paragraph [0100], column 2). 
	While Ramamurthy does not specify that the coke formation (fouling) would happen in preheat, convection, and radiant sections of a steam cracker, it would be inherent that the coking (fouling) components of Ramamurthy would cause fouling in the preheat, convection, and radiant sections of a steam cracker as claimed. 
	Alternatively, while Ramamurthy does not specify that the coke formation (fouling) would happen in preheat, convection, and radiant sections of a steam cracker, because Ramamurthy teaches a similar method of solvent extraction for removing similar coking (fouling) components from a similar feed to a steam cracker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the coking (fouling) components of Ramamurthy would cause fouling in the preheat, convection, and radiant sections of a steam cracker as claimed, absent any evidence to the contrary.
	Ramamurthy fails to explicitly teach that the feed is heated before steam cracking. However, Banerjee teaches that the furnace for a cracking reactor comprises a convection section and a radiant section, where the feed is preheated in the convection section before cracking in the radiant section (page 63, last paragraph). Thus, one of ordinary skill in the art would understand that the feed of Ramamurthy is heated as it enters the steam cracker before passing the heated feed through the cracking section to produce cracked products, as claimed, as this is the known function of known steam crackers.
	With regard to claim 10, Banerjee further teaches that the cracking product as it leaves the furnace is known to be passed into a heat exchanger to quench (reduce the temperature) the products (page 64, first paragraph). Thus, one of ordinary skill in the art would understand that the product of Ramamurthy is passed through a heat exchanger to reduce the temperature of the product, as claimed.
	With regard to claim 11, Ramamurthy teaches that the temperature of the steam cracking is 850°C (paragraph [0104]), which is within the range of 700 to 900°C of instant claim 11. 

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US 2019/0177626) as applied to claim 1 above, and further in view of Muhammad et al. (Catalytic pyrolysis of waste plastic).
With regard to claim 4, Ramamurthy teaches removing aromatics from the pyrolysis oil effluent by contacting with a solvent (paragraph [0103]).
Ramamurthy does not specifically teach that the aromatics comprise polycyclic aromatics.
Muhammad teaches that pyrolysis of waste plastics produces significant concentrations of polycyclic aromatic hydrocarbons (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the pyrolysis oil of Ramamurthy also includes polycyclic aromatics which are removed with the solvent, because both Ramamurthy and Muhammad teach pyrolysis of plastics where the oil comprises aromatics, and Muhammad teaches that the oil comprises significant amounts of polycyclic aromatics (Abstract).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US 2019/0177626) as applied to claim 1 above, and further in view of Ward et al. (US 2016/0369184).
With regard to claims 5 and 7, Ramamurthy teaches the process above, where the solvent extraction removes aromatics from paraffins (paragraph [0103]).
Ramamurthy is silent with regard to the specific solvents for the solvent extraction.
Ward teaches a process for dearomatization of a feed comprising paraffins and aromatics using solvent extraction, where the solvent is preferably sulfolane, tetraethylene glycol, or N-methylpyrrolidone (paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the solvent of Ward as the solvent in the extraction of Ramamurthy, because both Ramamurthy and Ward teach solvent extraction of aromatics, and Ward teaches that preferably solvents for the solvent extraction are sulfolane, tetraethylene glycol, or N-methylpyrrolidone (paragraph [0033]).
	Ramamurthy in view of Ward is silent with regard to the hydrogen content of the feed before and after treatment with the solvent. However, because Ramamurthy in view of Ward teaches a similar solvent extraction of a similar feed with a similar solvent as the claimed feed and solvent, one of ordinary skill in the art would reasonably expect the same result from the solvent extraction, namely that the feed has a higher hydrogen content after treatment, as claimed, absent any evidence to the contrary. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US 2019/0177626) as applied to claim 1 above, and further in view of Oprins et al. (WO 2017/093059) (cited on IDS of 06/11/2019).
With regard to claim 8, Ramamurthy teaches the method above, where aromatics are removed from the pyrolysis oil in a solvent.
Ramamurthy is silent with regard to removing the aromatic compounds from the solvent and using the aromatics recovered from the solvent as the quench oil stream for the steam cracking.
Oprins teaches a method of producing a high-quality feedstock for a steam cracking process (page 1, lines 5-6) comprising providing a hydrocarbon stream comprising aromatics and naphthenes, and contacting the feedstock with a solvent to remove the aromatics and naphthenes (page 4, lines 10-14). Oprins also teaches recovering the solvent from the aromatics (page 6, lines 32-33) and that the stream rich in aromatics can be used as a quench oil material for steam crackers (page 7, lines 4-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the aromatics from the solvent and use the aromatic compounds removed from the solvent as a quench oil as taught by Oprins, because Ramamurthy and Oprins each teach contacting an aromatic containing feed stream for a steam cracker with a solvent to remove the aromatic compounds, and Oprins teaches that aromatic compounds recovered by the solvent extraction are suitable as a quench oil material for steam crackers (page 7, lines 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772